John D. Bennett, S.
This is an application for an order directing a certain bank to release funds from an estate account.
It appears from the papers that the bank has been served with a subpoena in supplementary proceedings by a judgment creditor of the decedent, which subpoena restrains and prohibits any payment or other disposition of the account.
CPLR 5221 sets forth the courts in which a proceeding for enforcement of money judgments may be commenced.
Subdivision (b) of 5222 CPLR states that the restraint or prohibition on transfer of funds forbids any disposition ‘1 to any person other than the sheriff, except upon direction of the sheriff or pursuant to an order of the court ” (italics supplied). The court referred to in section 5222 has reference to the same court in which the proceeding may be commenced (CPLR 5221, subd. [b]).
Accordingly any application to vacate or modify the effect of th,e restraint should be made in the court in which the proceeding to enforce the judgment could be commenced. The order will accordingly not be signed.